

117 S166 IS: Emergency Support for Substance Use Disorders Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 166IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Ms. Smith (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize grants to address substance use during COVID–19.1.Short titleThis Act may be cited as the Emergency Support for Substance Use Disorders Act.2.FindingsCongress finds the following:(1)In 2018, an estimated 164,800,000 people aged 12 or older in the United States, or 60.2 percent of such population, were substance users (including, tobacco, alcohol, or illicit drugs) in the last month.(2)In 2018, nearly 1 in 5 people aged 12 or older in the United States, or 19.4 percent of such population, used an illicit drug in the past year, which is a higher percentage than in 2015 and 2016.(3)In 2018, an estimated 10,300,000 people aged 12 or older in the United States misused opioids in the past year, including 9,900,000 prescription pain reliever misusers and 808,000 heroin users.(4)In 2017, overdose deaths involving opioids in the United States, including fentanyl, was 6 times higher than in 1999.(5)The age-adjusted rate of drug overdose deaths involving synthetic opioids in the United States other than methadone increased by 10 percent from 2017 to 2018.(6)In 2018, approximately 20,300,000 people aged 12 or older in the United States had a substance use disorder related to their use of alcohol or illicit drugs in the past year.(7)In 2018, an estimated 21,200,000 people aged 12 or older in the United States needed substance use treatment.(8)According to the Substance Abuse and Mental Health Services Administration, COVID–19 will certainly contribute to growth in the numbers referred to in the preceding paragraphs. Individuals across the United States will struggle with increases in depression, anxiety, trauma, and grief. There is also anticipated increase in substance misuse in the United States as lives are impacted for individuals and families.3.Grant program on harms of drug misuse(a)In generalThe Assistant Secretary for Mental Health and Substance Use (referred to in this section as the Assistant Secretary), in consultation with the Director of the Centers for Disease Control and Prevention, shall award grants to States, political subdivisions of States, Tribes, Tribal organizations, and community-based entities to support the delivery of overdose prevention, syringe services programs, and other harm reduction services that address the harms of drug misuse during the COVID–19 pandemic, including by—(1)preventing and controlling the spread of infectious diseases, such as HIV/AIDS and viral hepatitis, and the consequences of such diseases for individuals with substance use disorder;(2)distributing opioid antagonists, such as naloxone, to individuals at risk of overdose;(3)connecting individuals at risk for, or with, a substance use disorder to overdose education, counseling, and health education; and(4)encouraging such individuals to take steps to reduce the negative personal and public health impacts of substance use or misuse during the emergency period.(b)ConsiderationsIn awarding grants under this section, the Assistant Secretary shall prioritize grants to applicants that are—(1)culturally specific organizations, Tribal behavioral health and substance use disorder providers, or organizations that are intentional about serving populations where COVID–19 has had the most impact; or (2)proposing to serve areas with—(A)a higher proportion of the population who meet criteria for dependence on, or abuse of, illicit drugs;(B)a higher drug overdose death rate;(C)a greater telemedicine infrastructure need; and(D)a greater behavioral health and substance use disorder workforce need. (c)Use of grant awardsA recipient of a grant under this section may use such grant funds for the following purposes:(1)Adapt, maintain, and expand essential services provided by harm reduction service organizations to address the risks of COVID–19, drug overdose, and contraction of infectious disease.(2)Maintain or hire staff.(3)Support program operational costs, including staff, rent, and vehicle purchase or maintenance.(4)Program supplies.(5)Hygiene and personal protective equipment for both staff and program participants.(6)Support and case management services.(d)DefinitionIn this section, the term emergency period has the meaning given to such term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for fiscal year 2021, to remain available until expended.